DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-8 are allowed over the prior art of record.

The closest prior art of record is JP 2009-136092A, (hereinafter Kaneko) and US 20170232958, (hereinafter Hata), and US 20130173100 (hereinafter Takagi).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see page 2, filed 07/29/2021, with respect to the claims have been fully considered and are persuasive.  

The primary prior art reference Kaneko discloses an invention that reduces gear hammering noise for a transmission system under various traveling conditions independent from states such as deceleration, acceleration, constant speed traveling, forward traveling, or reverse traveling. However, Kaneko does not explicitly disclose wherein the gear rattle occurrence condition is satisfied (1) when a travel speed of the vehicle is equal to or lower than a predetermined speed, (2) when the first driving torque is greater than a first threshold, and (3) when the second driving torque is smaller than a second threshold, wherein the second threshold 

The next prior art reference Hata discloses an invention to provide a control system for a hybrid vehicle, a hybrid vehicle, and a control method for a hybrid vehicle, which can prevent or curb change of a steering characteristic or reduction of traveling stability, which is induced by starting of an engine by use of a motor that functions as a driving force source.  When an engine is started by causing a first motor coupled to first drive wheels to motor the engine while a hybrid vehicle is turning with the engine stopped, an electronic control unit controls output torque of a second motor, in such a direction as to curb change of a steering characteristic of the hybrid vehicle due to change of drive torque of the first drive wheels induced by motoring of the engine by the first motor.

The next prior art reference Takagi discloses an invention to provide an electric vehicle including a front electric motor for driving a front wheel and a rear electric motor for driving a rear wheel in order to improve driving mobility on unpaved road surfaces and to provide a natural driving feeling in an electric vehicle.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle driving apparatus configured to drive a vehicle including a first wheel and a second wheel, the vehicle driving apparatus comprising: 

a first power transmission mechanism configured to transmit the first driving torque from the first motor to the first wheel; 
a second motor configured to generate second driving torque that rotates the second wheel in a direction same as a direction in which the first wheel is rotated; 
a second power transmission mechanism configured to transmit the second driving torque from the second motor to the second wheel; and 
a controller configured to perform torque distribution control in a case where a gear rattle occurrence condition is satisfied, 
wherein the gear rattle occurrence condition is satisfied (1) when a travel speed of the vehicle is equal to or lower than a predetermined speed, (2) when the first driving torque is greater than a first threshold, and (3) when the second driving torque is smaller than a second threshold, 
wherein the second threshold is set to be smaller than the first threshold, and 
wherein the torque distribution control performed by the controller includes driving the first motor to decrease the first driving torque and driving the second motor to increase the second driving torque.

Claims 2-8 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668